Case 1:17-cv-02136-RJL Document 132-1 Filed 02/05/20 Page 1 of 2




                Exhibit 1
     Case 1:17-cv-02136-RJL Document 132-1 Filed 02/05/20 Page 2 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


JOSHUA ATCHLEY et al.,

                      Plaintiffs,
                                                        Case No. 17-cv-02136-RJL
            v.

ASTRAZENECA UK LIMITED et al.,                          JURY TRIAL DEMANDED

                      Defendants.


                                    INDEX OF EXHIBITS

EXHIBIT 1        Plaintiffs’ Index of Exhibits.

EXHIBIT 2        U.S. Com. Serv., Doing Business in Iraq (full version of Defendants’ Exhibit
                 36).

EXHIBIT 3        Multinational-Corps – Iraq, Operation Black Crescent, FRAGO_020 to
                 OPORD 07-01 (June 6, 2007).

EXHIBIT 4        SIGIR, Quarterly Report to the United States Congress (Oct. 30, 2008) (full
                 version of Defendants’ Exhibit 33).

EXHIBIT 5        USAID, Iraq Private Sector Growth and Employment Generation:
                 Pharmaceutical and Medical Products in Iraq (Apr. 17, 2007) (full version of
                 Defendants’ Exhibit 5).

EXHIBIT 6        SIGIR, The Year of Transition Enters the Fourth Quarter (Oct. 30, 2006)
                 (full version of Defendants’ Exhibit 44).

EXHIBIT 7        USAID, The USAID-TIJARA Provincial Economic Growth Program (Nov.
                 2011) (full version of Defendants’ Exhibit 40).

EXHIBIT 8        U.S. State Dep’t, Country Reports on Terrorism 2008 (Apr. 2009) (full
                 version of Defendants’ Exhibit 52).
